Citation Nr: 1242073	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for high cholesterol, to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset in service or within one year of service and was not caused or aggravated by his active military service, to include his service connected diabetes mellitus.  

2.  High cholesterol is a medical finding, not a disability for which service connection can be granted.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  The criteria for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2012).   

Hypertension

The Veteran is seeking entitlement to service connection for hypertension, which he has argued was caused by his service connected diabetes mellitus.  

The Veteran's service treatment records are negative for complaints of or treatment for high blood pressure, and his blood pressure was 136/60 at his separation physical in March 1969.  See Report of Medical Examination (March 25, 1969).  

Post-service, there is no evidence of hypertension within one year of service, or indeed, for decades after service.  An April 2006 treatment record from Allinia Medical Clinic noting that the Veteran had elevated blood pressure without hypertension appears to be the earliest post-service evidence of any blood pressure problems.  Progress Notes (April 27, 2006).  

In May 2010, the Veteran was afforded a VA examination.  The Veteran reported beginning treatment for hypertension shortly after being diagnosed with diabetes mellitus, approximately five years earlier.  He denied any known history of hypertension prior to that time.  He was placed on hydrochlorothiazide at that time, and reported that his blood pressure is currently well-controlled on this medication.  He denied any headaches, nose bleeds, vision changes, chest pain, palpitations, or edema secondary to his hypertension.  He also denied any effect on his occupation or activities of daily living.  The VA examiner found no evidence of heart disease secondary to the Veteran's hypertension.  The examiner concluded that it is less likely than not that the Veteran's service connected diabetes caused or permanently aggravated the Veteran's hypertension.  She explained that hypertension caused or aggravated by diabetes mellitus is unlikely unless the Veteran suffers from severe diabetic nephropathy with eGFR< 25.  Here, however, there is no evidence that the Veteran's diabetes causes any kidney problems, including diabetic nephropathy, and his eGFR has not been below 25.  In June 2009, it was 86.  VA C & P Examination (May 5, 2010).  

Based on all the above evidence, the Board finds that entitlement to service connection for hypertension is not warranted.  There is no evidence that the Veteran suffered from hypertension in service, within one year of service, or for more than 35 years after separation from service.  Accordingly, entitlement to service connection cannot be granted on a direct basis.  

Additionally, there is no competent medical evidence to support the Veteran's claim that his service connected diabetes mellitus caused his hypertension.  Private medical records from Allinia Medical Clinic show that the Veteran's diabetes mellitus is without complications.  While the Veteran's physician's assistant, W.M. submitted a letter in March 2010 stating that it is "possible" that the Veteran's elevated cholesterol readings are due, in part, to his diabetes mellitus, he has not offered an opinion concerning the etiology of the Veteran's hypertension.  

The Veteran was afforded a VA examination in May 2010, and the VA examiner explained that the Veteran's service connected diabetes mellitus would not cause or aggravate the Veteran's hypertension unless it resulted in severe diabetic nephropathy, which is not the case here.  

The Board can understand why the Veteran strongly believes his hypertension and diabetes mellitus are related since he began treatment for both conditions around the same time.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension due to his service connected diabetes mellitus is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  

In this case, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's unsubstantiated lay testimony.  

For all the above reasons, entitlement to service connection for hypertension is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

High Cholesterol

The Veteran is also seeking entitlement to service connection for high cholesterol, which the Veteran believes has developed as the result of his service connected diabetes mellitus.  

While VA and private medical records show he has high cholesterol, the Board notes that a clinical finding of elevated cholesterol levels is not a disability for which service connection can be granted.  High cholesterol is a diagnostic test result, a medical finding, rather than an actual condition or disability.  While high cholesterol can lead to medical problems, the Veteran has not claimed that his high cholesterol caused another disability for which service connection could be granted nor claimed that his high cholesterol aggravated an already service connected disability.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Here, as high cholesterol is not a disability for VA purposes, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2009.  This letter informed the Veteran of what evidence is required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted medical records from Allinia Medical Clinic.  The appellant was afforded a VA medical examination in May 2010.  

The May 2010 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


